Citation Nr: 1135251	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  04-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular increased rating for rotator cuff syndrome of the right (major) shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 until his retirement in November 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2006, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the claims file.  This matter was before the Board in January and May 2008, when it was remanded for additional development; in December 2008, when the Board granted staged increased ratings of 10 percent prior to April 28, 2005 and 20 percent from April 28, 2005, through December 21, 2005, denied a rating in excess of 30 percent from December 22, 2005, and remanded the matter of entitlement to extraschedular consideration; and in April 2010, when the matter was remanded again to secure records from the Social Security Administration (SSA).  [Notably, the April 2010 remand incorrectly stated that the December 2008 Board decision had denied increased staged ratings for rotator cuff syndrome of the right (major) shoulder with DJD on a schedular basis.]  

Subsequent to the June 2011 Supplemental Statement of the Case (SSOC), the Veteran submitted additional medical evidence.  A review of the submission found that it consists of duplicate evidence/argument, and therefore does not require return to the RO for their initial consideration under 38 C.F.R. § 20.1304.  

As noted in the April 2010 Board remand, a notation in the claims file indicates that the issues of service connection for carpal tunnel syndrome and entitlement to a total disability rating based on individual unemployability (TDIU) are in the course of processing at the RO.

Also as noted in the April 2010 Board remand, a January 2010 statement from the Veteran raises the issue of service connection for a psychiatric disorder, and appears to raise a claim for an increased schedular rating for the right shoulder disability.  Inasmuch as the matter of the schedular rating for the right shoulder was finally decided by the Board in December 2008, these statements are accepted as a new claim for an increased rating for the right shoulder disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

All symptoms and associated impairment of the Veteran's right (major) shoulder rotator cuff syndrome are encompassed by the criteria for the schedular 10 percent prior to April 28, 2005, 20 percent from April 28, 2005, through December 21, 2005, and 30 percent from December 22, 2005 ratings assigned; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown.


CONCLUSION OF LAW

Referral of the matter of the rating for the Veteran's rotator cuff syndrome of the right (major) shoulder for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The matter of the schedular rating for the Veteran's rotator cuff syndrome of the right (major) shoulder was decided by the December 2008 (now final) Board decision.  Therefore, the question of whether he received the proper "generic" notice required in claims for increase is now moot.  A February 2009 letter provided the Veteran with notice regarding the criteria for an extraschedular rating.  SSOCs in December 2009 and June 2011 readjudicated the matter.  It is not alleged that notice in this regard has been less than adequate.

The Veteran's pertinent treatment records (including from SSA) have been secured.  The RO arranged for VA examinations of the right shoulder in August 2003, September 2005, March 2006, April 2007, March 2009 and April 2010 which are found to be adequate as they were based on physical examinations as well as complete reviews of the Veteran's history and claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was noted above, the Board's December 2008 decision decided the matter of the schedular rating for the right shoulder disability.   The appeal is now limited to the matter of entitlement to an extraschedular rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 (2003) (holding that "[e]xtraschedular rating consideration is a component of the appellant's claim for an increased rating").  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In December 2008, the Board determined that the issue of whether referral for extra-schedular consideration under 38 C.F.R. § 3.321 is indicated had been raised by the evidence of record because the Veteran had testified during an October 2006 hearing that he had been denied employment with the U.S. Postal Service due to his physical disabilities and he reported missing 7 - 10 days of work per year from his security guard job due to his right shoulder disability.  That matter was remanded for additional development.

On August 2003 VA examination, the Veteran reported continued right trapezius discomfort with repetitive use of the right shoulder and with lifting.  No treatment was required for this condition.  There was no evidence of tenderness, discomfort, or loss of mobility on examination of the shoulders.  

A January 2005 statement from the U.S. Postal Service indicates that the Veteran had been found unsuitable for employment because of his back and right wrist disabilities.  No mention was made of his right shoulder disability.  This statement is confirmed by an August 2004 letter from a private physician to the U.S. Postal Service noting diagnoses of right wrist post traumatic degenerative osteoarthritis secondary to an un-united scaphoid fracture and lumbar disc degeneration with instability stigma at 4-5.  

A September 2005 VA examination report notes the Veteran's complaint of right shoulder pain and stiffness on repetitive use, pushing, pulling and lifting heavy objects.  He was unable to reach above head.  It was also noted that the Veteran worked as a security officer, had to qualify for pistol every 6 months, and his pain was aggravated after training.  Otherwise, his daily activities were not significantly affected.  

A March 2006 VA examination report notes the Veteran's complaints of constant pain over the right trapezius and a decrease in endurance to overhead activities.  The examiner noted that the Veteran was a security guard and the right shoulder had no effect on his usual occupation or usual daily activities.  

An April 2007 VA examination report notes the Veteran's complaints of pain and stiffness in the right shoulder, which flared with any lifting or recumbent posture on the right side.  He reported that he worked as a security guard, and missed seven to 10 days of work per year because of his right shoulder disability.  Otherwise, he was self-sufficient in his daily activities.  

A January 2009 statement from the security company at which the Veteran was employed shows that he worked as an armed security guard and his employment had been terminated because he did "not meet the requirement to satisfy performance work statement - must be able to wear type II body armor."  Notably, a December 2008 VA medical statement notes that the Veteran has multiple joint, neck, and back pain secondary to DJD and "is advised only mild activity and to avoid heavy lifting or wearing a heavy vest" (the examiner did not mention the Veteran's shoulder disability). 

A March 2009 VA examination report (in connection with a pending TDIU claim) notes, with respect to the right shoulder, that the Veteran complained of pain on handling more than 15 pounds and avoided lifting overhead because of pain.  He also reported that his right shoulder pain radiates to his right elbow and wrist (or vice versa) and he "no longer uses his right shoulder because of his right wrist."  He reported that he has no difficulties with is usual daily activities.  

An April 2010 VA joints examination report notes the Veteran's complaint of constant right shoulder pain and weakness for which he had not had been hospitalized or had surgery.  Examination of the right shoulder found tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  It was noted that he was not employed because of his lumbar spine and bilateral shoulder conditions.  

VA and private treatment records from February 2004 to June 2011 show the Veteran's complaints of recurrent right shoulder pain (and treatment with physical therapy and subacromial injections).  A February 2008 private treatment report recommended right shoulder surgery (arthroscopic subacromial decompression); a January 2009 VA treatment report notes that the Veteran cancelled the surgery.  

Records received from SSA reflect the Veteran's complaints of right shoulder pain and show that he had been awarded disability benefits for a primary diagnosis of disorders of the back (discogenic and degenerative) and secondary diagnosis of osteoarthrosis and allied disorder.  

Based on such evidence, the RO determined that there was no evidence of marked degree of interference with all types of employment on account of the Veteran's right shoulder disability and; thus, referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating was not warranted.

Under Thun, supra, the initial analysis in the matter of whether referral for extraschedular consideration is warranted requires a comparison between the symptoms shown and the schedular criteria for rating the disability.  Here, the noted manifestations of the Veteran's right shoulder (pain, weakness, tenderness, stiffness, loss of motion) are entirely encompassed by the schedular criteria in Codes 5003, 5201.  Therefore, the schedular criteria are not inadequate (and referral for extraschedular consideration is not indicated).  [With respect to the contention that the Veteran's right shoulder disability results in additional neck and right upper extremity impairment, it is noteworthy that cervical strain with DJD, residuals of right scaphoid bone fracture, and right elbow tendonitis are also service-connected and separately rated (and symptoms or impairment attributed to such entities are not for consideration herein).  ]

While the analysis need not proceed any further, the Board also notes that the Veteran's right shoulder disability picture does not present related factors such as "marked interference with employment" or "frequent periods of hospitalization."  See 38 C.F.R. § 3.321(b)(1).  Although there is evidence in the record that he cannot engage in employment that places extensive strain on the right shoulder, "marked interference" with all employment due to the right shoulder disability is not shown, nor does the  record show frequent periods of hospitalization for the shoulder.  Regarding his own statements to the effect that he has missed some work as a result of his right shoulder disability, such statements do not identify symptoms or impairment not encompassed by the schedular criteria (as was noted, the Veteran has other service-connected disabilities, and a TDIU claim remains pending at the RO).

As the preponderance of the evidence is against the instant claim, the benefit of the doubt doctrine does not apply; the claim must be denied.


ORDER

The appeal seeking referral of the matter of the rating for the Veteran's right (major) rotator cuff syndrome to the Director of the Compensation and Pension system for consideration of an extraschedular rating in excess of 30 percent is denied.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


